19 F.3d 1437
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Alexander B. DAVIS, Appellant.
No. 93-3797.
United States Court of Appeals,Eighth Circuit.
Submitted:  March 15, 1994.Filed:  March 28, 1994.

Appeal from the United States District Court for the Eastern District of Missouri.
E.D.Mo.
AFFIRMED.
Before BOWMAN, Circuit Judge, FLOYD R. GIBSON, Senior Circuit Judge, and MORRIS SHEPPARD ARNOLD, Circuit Judge.
PER CURIAM.


1
Alexander B. "Boo" Davis appeals his conviction pursuant to 18 U.S.C. Secs. 922(g)(1) and 924(e) (1988 & Supp.  IV 1992) for being a felon in possession of a firearm, arguing that the evidence is insufficient to support his conviction.  Davis also argues that the District Court1 abused its discretion in denying his request for a mistrial based on improper questions and comments made by the prosecutor.


2
Having carefully reviewed the record, we conclude that the evidence is sufficient to support the conviction, that the challenged questions and comments by the prosecutor were not improper, that the District Court did not abuse its discretion in denying a mistrial, and that an opinion would lack precedential value.  Accordingly, the decision of the District Court is affirmed without further discussion.  See 8th Cir.  R. 47B.



1
 The Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri